DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 of US Application No. 17/238,348, filed on 23 April 2021, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 23 April 2021 and 15 November 2021 have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “estimate a usage frequency of each of maps stored in a memory included in a vehicle and used for automated driving control of the vehicle, based on section information indicating sections used for automated driving control in each of the maps”.  Independent claim 6 recites a substantially similar limitation. This claim limitation, given its broadest reasonable interpretation, may be performed in the human mind. A person having information indicating sections that have been used for automated driving control may estimate how often the vehicle has used the map containing that section. Even though the estimate is performed using a processor, the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See MPEP 2106.04(a)(2)(III). Therefore, these limitations are abstract ideas and claims 1 and 6 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1 and 6 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “a processor” and “delete, from the memory, a map whose usage frequency is less than a frequency threshold”.  Using a computer as a tool to perform an abstract idea does not integrate the judicial exception into an abstract idea. The claim recites the processor at a high level. Given its broadest reasonable interpretation consistent with the specification, the processor is just a computer. The processor is used to perform the abstract idea. Therefore, the processor does not integrate the judicial exception into an abstract idea. Further, insignificant extra-solution activity does not integrate the judicial exception into an abstract idea. Performing generic computing functions is insignificant extra-solution activity. Deleting data from a memory is a generic computing function. Therefore, deleting a map from memory is insignificant extra-solution activity that does not integrate the judicial exception into an abstract idea.  The combinations of elements, e.g., a processor and a memory, merely describe a generic computer that is used as a tool to perform the abstract idea or the generic computing function.  Therefore, the combination of additional elements does not integrate the judicial exception into an abstract idea.    These steps are not meaningful limitations on the judicial exception.  Therefore, claims 1 and 6 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. In addition, generic computing functions are well-understood, routine and conventional activities previously known in the art. Deleting data is a generic computing function that is well-understood, routine, and conventional activity. Therefore, deleting map data from memory does not amount to significantly more than the judicial exception.
Based on the above analysis, claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “determine whether a section map including sections in a travel route is stored in the memory, before starting automated driving along the travel route”, which may be performed mentally. Therefore, this limitation is an abstract idea. Claim 2 also recites the additional elements “obtain, when the section map is not stored in the memory, the section map together with version information indicating a version of the section map from a server and store the section map and the version information in the memory; and obtain, when the section map is stored in the memory and version information of the section map stored in the server indicates a newer version than version information of the section map stored in the memory, a difference between the section map stored in the memory and the section map stored in the server from the server and store, in the memory, the difference together with the version information of the section map stored in the server”.  Insignificant extra-solution activity does not integrate the judicial exception into an abstract idea. Data gathering and performing generic computing functions are insignificant extra-solution activity. Storing data in a memory is a generic computing function. Obtaining section maps is data gathering. Storing a difference in memory is storing data in a memory. Therefore, these additional elements do not integrate the judicial exception into a practical application of that exception. Finally, generic computing functions are well-understood, routine and conventional activities previously known in the art. Receiving data and storing data in a memory are examples of generic computing functions that are well-understood, routine, and conventional activity. Obtaining section maps is receiving data. Storing a difference in a memory is storing data in a memory. Therefore, obtaining section maps and storing a difference in a memory do not amount to significantly more than the judicial exception.

Claim 3 recites “wherein the shorter a total distance traveled by using one of the maps for automated driving control, the lower the processor estimates the usage frequency of the one of the maps”, which further defines estimating a usage frequency. As further defined, estimating a usage frequency can still practically be performed mentally. The claim does not recite any new additional elements. Therefore, the claim does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.  

Claim 4 recites “wherein the greater a ratio of the number of switches from automated driving control to manual driving during use of one of the maps to the number of uses of the one of the maps for automated driving control, the lower the processor estimates the usage frequency of the one of the maps”, which further defines estimating a usage frequency. As further defined, estimating a usage frequency can still practically be performed mentally. The claim does not recite any new additional elements. Therefore, the claim does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.  

Claim 5 recites “wherein the processor is further configured to select such sections included in a map stored in the memory as to connect from a start point to an end point, thereby generating the travel route”, which may be performed mentally but for the recitation of the processor. Therefore, this limitation is an abstract idea. The claim does not recite any new additional elements. Therefore, the claim does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US 2004/0002812 A1) in view of Mutoh et al. (US 2008/0319641 A1, “Mutoh”).

Regarding claims 1 and 6, Yamanaka discloses a navigation apparatus and teaches:
a processor configured to: 
estimate a usage frequency of each of maps stored in a memory included in a vehicle and used for automated driving control of the vehicle, based on section information indicating sections used for automated driving control in each of the maps (frequency of use for each predetermined unit of map data – see at least ¶ [0014]; frequency of use of mesh ID – see at least Fig. 5B and ¶ [0067]; navigation apparatus 7 installed on vehicle that stores map data – see at least abstract and ¶ [0032]); and 
delete, from the memory, a map whose usage frequency is [used less frequently] (system controller 20 refers to use history data and erases less important map data such as less frequently used data – see at least ¶ [0081]).  

Yamanaka fails to teach but Mutoh discloses a road map generation apparatus and teaches:
delete, from the memory, a map whose usage frequency is less than a frequency threshold (existing primary road map data is subject to a deletion process according to a deletion rule to delete a portion of the data – see at least abstract; deletion rule may be configured to delete data having a frequency in use equal to or less than a predetermined threshold value – see at least ¶ [0131]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation apparatus of Yamanaka to provide for deleting a map whose usage frequency is less than a frequency threshold, as taught byt Mutoh, to provide map data having a smaller data volume and improve quality of the road map (Mutoh at abstract and ¶ [0015]).

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Mutoh, as applied to claim 1 above, and further in view of Terazawa et al. (US 2021/0179138 A1, “Terazawa”) and Schunder et al. (US 2012/0078512 A1, “Schunder”).

Regarding claim 2, Yamanaka and Mutoh fail to teach but Terazawa discloses a system for autonomously driving a vehicle along a road segment and teaches: 
wherein the processor is further configured to: 
determine whether a section map including sections in a travel route is stored in the memory, before starting automated driving along the travel route (at 924, map tiles to which a main route belongs are assigned as a download target – see at least Fig. 21 and ¶ [0283]; at 925, map tiles designated as download targets are downloaded when the download target has not already downloaded and stored the tile – see at least Fig. 21 and ¶ [0284]); 
obtain, when the section map is not stored in the memory, the section map together with version information indicating a version of the section map from a server and store the section map [ ] in the memory (at 925, map tiles designated as download targets are downloaded when the download target has not already downloaded and stored the tile – see at least Fig. 21 and ¶ [0284]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined navigation apparatus of Yamanaka and Mutoh to provide for determining whether a map section is already stored and obtaining the map section if not already stored, as taught by Terazawa, to appropriately select maps tiles to be downloaded for the route that the vehicle will travel (Terazawa at ¶ [0286]).

Yamanaka, Mutoh, and Terazawa still fail to teach but Schunder discloses advanced map information delivery, processing, and updating and teaches:
wherein the processor is further configured to: 
store the version information in the memory (version numbers are associated with map tiles, where the version number represents each of the different layers in a map tile – see at least ¶ [0066]-[0070]); and 
obtain, when the section map is stored in the memory and version information of the section map stored in the server indicates a newer version than version information of the section map stored in the memory, a difference between the section map stored in the memory and the section map stored in the server from the server (at 405 the tile is checked to determine if an update of the tile is needed, then at 415 the tile is updated if a newer version of the tile is determined to exist at 407 – see at least Fig. 4 and ¶ [0157]-[0159]; using such version numbering, tiles can be checked to see which elements comport with the present versions stored on a server, and only that portion of the tile data that is not updated may need to be updated – see at least ¶ [0071]),  and store, in the memory, the difference together with the version information of the section map stored in the server (only that portion of the tile data that is not updated may need to be updated – see at least ¶ [0071].  

It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined navigation apparatus of Yamanaka, Mutoh, and Terazawa to store version information and obtain a difference between section maps using the version information, as taught by Schunder, provide updated map information but still save time by not updating tiles with up to date data (Schunder at ¶ [0075]).

Regarding claim 5, Schunder further teaches:
wherein the processor is further configured to select such sections included in a map stored in the memory as to connect from a start point to an end point, thereby generating the travel route (after all of the tiles have been checked and updated as needed, the tile data is applied at 419 to determine a desirable route – see at least Fig. 4 and ¶ [0160]).  

It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined navigation apparatus of Yamanaka, Mutoh, Terazawa, and Schunder to select such sections included in a map stored in the memory, as further taught by Schunder, to determine a desirable route (Schunder at ¶ [0160]).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection under § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Letz (US 2014/0005924 A1) filtering routes based on frequency at ¶ [0115].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666